         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 1 of 27 Page ID #:1



 1   Rosanne L. Mah (State Bar No. 242628)
 2
     Email: rmah@zlk.com
     LEVI & KORSINSKY LLP
 3   388 Market Street, Suite 1300
 4   San Francisco, California 94111
     Telephone: (415) 373-1671
 5   Facsimile: (415) 484-1294
 6
     Attorneys for Individual and Representative
 7   Plaintiff Esteban Koffsmon
 8
     [Additional Counsel listed on signature block.]
 9

10
                               UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13
     ESTEBAN KOFFSMON, on behalf of                    Case No.
14   themselves and all others similarly
15   situated,                                         CLASS ACTION

16                Plaintiff,                           COMPLAINT FOR VIOLATION OF
17         v.                                          FEDERAL SECURITIES LAW

18   GREEN DOT CORPORATION, STEVEN                     JURY TRIAL DEMANDED
     W. STREIT and MARK SHIFKE,
19
20                Defendants.
21
22         Plaintiff Esteban Koffsmon (“Plaintiff”) alleges the following based upon the
23   investigation of counsel, which included a review of United States Securities and
24   Exchange Commission (“SEC”) filings by Green Dot Corporation (“Green Dot” or the
25   “Company”), as well as regulatory filings and reports, securities analyst reports and
26   advisories by the Company, press releases and other public statements issued by the
27   Company, and media reports about the Company. Plaintiff believes that additional
28
                                        1
                COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 2 of 27 Page ID #:2



 1   evidentiary support will exist for the allegations set forth herein after a reasonable
 2   opportunity for discovery.
 3
 4                                 NATURE OF THE ACTION
 5         1.     This is a federal securities class action on behalf of all investors who
 6   purchased or otherwise acquired Green Dot securities between May 9, 2018, and
 7   November 7, 2019, inclusive (the “Class Period”).
 8         2.     This action is brought on behalf of the Class for violations of Sections
 9   10(b) and 20(a) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C.
10   §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. §
11   240.10b-5.
12                                JURISDICTION AND VENUE
13         3.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the
14   Exchange Act, 15 U.S.C. § 78j(b) and § 78t(a), and Rule 10b-5 promulgated thereunder
15   by the SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.
16         4.     This Court has subject matter jurisdiction over this action pursuant to 28
17   U.S.C. § 1331 and § 27 of the Exchange Act, 15 U.S.C. §78aa.
18         5.     This Court has jurisdiction over each Defendant named herein because
19   each Defendant is an individual who has sufficient minimum contacts with this District
20   so as to render the exercise of jurisdiction by the District Court permissible under
21   traditional notions of fair play and substantial justice.
22         6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and § 27 of
23   the Exchange Act because many of the false and misleading statements were made in or
24   issued from this District.
25                                            PARTIES
26         7.     Plaintiff Esteban Koffsmon purchased Green Dot securities within the
27   Class Period and, as a result, was damaged thereby. Plaintiff’s certification evidencing
28
                                        2
                COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 3 of 27 Page ID #:3



 1   his transactions is attached hereto as Exhibit A.
 2         8.     Green Dot is a Delaware corporation with its principal executive offices
 3   located at 3465 E. Foothill Blvd., Pasadena, California 91107. Green Dot Class A
 4   common stock trades on the New York Stock Exchange (“NYSE”) under the ticker
 5   symbol “GDOT.”
 6         9.     Defendant Steven W. Streit (“Streit”) was the Chief Executive Officer
 7   (“CEO”) and Chairman of the Board of Directors of the Company at all relevant times.
 8         10.    Defendant Mark Shifke (“Shifke”) was the Chief Financial Officer
 9   (“CFO”) of the Company at all relevant times.
10         11.    Defendants Streit and Shifke are collectively referred to herein as the
11   “Individual Defendants.”
12         12.    Green Dot and the Individual Defendants are collectively referred to as the
13   “Defendants.”
14                           CONTROL PERSON ALLEGATIONS
15         13.    By reason of the Individual Defendants’ positions with the Company as
16   executive officers, the Individual Defendants possessed the power and authority to
17   control the contents of Green Dot’s quarterly reports, press releases, and presentations
18   to securities analysts, money and portfolio managers, and institutional investors, i.e., the
19   market. The Individual Defendants were provided with copies of the Company’s reports
20   and press releases alleged herein to be misleading prior to or shortly after their issuance
21   and had the ability and opportunity to prevent their issuance or cause them to be
22   corrected. Because of their positions with the Company, and their access to material,
23   non-public information available to them but not to the public, the Individual
24   Defendants knew that the adverse facts specified herein had not been disclosed to and
25   were being concealed from the public, and that the positive representations being made
26   were then materially false and misleading. The Individual Defendants are liable for the
27   false statements pleaded herein.
28
                                        3
                COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 4 of 27 Page ID #:4



 1                               SUBSTANTIVE ALLEGATIONS
 2                                           Background
 3         14.     Green Dot identifies itself as a financial technology leader and bank
 4   holding company with a mission to “reinvent banking for the masses.” The Company
 5   operates a platform referred to as “Banking as a Service” or “BaaS” to provide banking
 6   and financial services products to consumers under brand names such as Green Dot,
 7   GoBank and RapidPay.
 8         15.     Green Dot’s products and services include, among others, deposit account
 9   programs, branded reloadable prepaid debit cards, consumer checking accounts, small
10   business checking accounts, branded gift cards, secured credit cards.
11                         Material Misrepresentations and Omissions
12         16.     The Class Period begins on May 9, 2018, when, after market close, Green
13   Dot issued a press release, also attached as exhibit 99.1 to the Form 8-K filed with the
14   SEC, reporting the Company’s financial and operating results for the first fiscal quarter
15   ended March 31, 2018 (“Q1 2018 Press Release”). Therein, Green Dot stated in
16   pertinent part:
17               Green Dot Reports First Quarter 2018 Results
18
                   • Sets New Record for Revenue, Adjusted EBITDA, non-
19                 GAAP EPS and GAAP EPS
                   • Raises Top and Bottom Line Guidance for Full Year 2018
20
                   • First Quarter 2018 Total Operating Revenues, GAAP Net
21                 Income and GAAP Diluted EPS up 25%, 72% and 65%,
                   respectively
22
                   • First Quarter 2018 Adjusted EBITDA and non-GAAP EPS
23                 up 16% and 40%, respectively
24
                 Pasadena, CA - May 9, 2018 - Green Dot Corporation (NYSE:
25               GDOT), today reported financial results for the quarter ended March
26
                 31, 2018.

27               For the first quarter of 2018, Green Dot reported total operating
28
                                      4
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 5 of 27 Page ID #:5



 1               revenues of $315.0 million and GAAP net income and GAAP
 2
                 diluted earnings per common share of $70.0 million and $1.29,
                 respectively. Green Dot also reported adjusted EBITDA1 and non-
 3               GAAP diluted earnings per common share1 of $104.1 million and
 4               $1.40, respectively.

 5               Said Green Dot Founder and CEO, Steve Streit, “Green Dot’s
 6               unique “Products and Platform” model and the disciplined
                 execution of our “2018 Six Step Plan” continues to yield very
 7               impressive results, delivering yet another consecutive quarter where
 8               we’ve exceeded our top and bottom line financial expectations and
                 set new records for nearly all key operating metrics in both reporting
 9               segments. The ongoing financial momentum we are seeing in both
10               Green Dot’s own established product lines and those new products
                 being powered by Green Dot’s “Banking-as-a-Service,” or BaaS,
11               Platform provides us the ability to raise both top and bottom line
12               full year financial guidance."

13               Emphasis added.
14
           17.     During a conference call to discuss the Company’s financial and operating
15
     results for the first fiscal quarter ended March 31, 2018 (“Q1 2018 Conf. Call”), Green
16
     Dot’s CEO stated in relevant part:
17
                 Of course, in our business, attracting and retaining the right kinds
18               of customers is actually more important than the number of active
19               customers in and of itself. Specifically, we have previously shared
                 that a direct deposit customer typically has a meaningfully higher
20               lifetime value than accounts that do not receive direct deposit. Given
21               the ongoing momentum in our efforts to attract and retain direct
                 deposit accounts, we're proud to share that the number of Green
22               Dot customers who are now receiving direct deposit increased by
23               930,000 customers year-over-year, meaning that we added 900,000
                 new direct deposit accounts to our active portfolio as compared to
24               the prior year period, with 80% of all GDV in the quarter being
25               sourced through direct deposit, also setting a new record. The
                 continuing long-term portfolio mix shift towards higher lifetime
26               value accounts helped push the Account Services gross dollar
27               volume or GDV flowing through our various Account Services
28
                                     5
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 6 of 27 Page ID #:6



 1               products up by 57% year-over-year to more than $11.7 billion,
 2
                 setting another new record for our company.

 3               Emphasis added.
 4
           18.     On August 8, 2018, after market close, Green Dot issued a press release,
 5
     also attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the
 6
     Company’s financial and operating results for the second fiscal quarter and six months
 7
     period ended June 30, 2018 (“Q2 2018 Press Release”). Therein, Green Dot stated in
 8
     relevant part:
 9
                 Green Dot Reports Second Quarter 2018 Results
10
11                 • Achieves Double-Digit Organic Growth Rates in All Key
                   Business Metrics
12                 • Second Quarter 2018 Total Operating Revenues, GAAP Net
13                 Income and GAAP Diluted EPS up Organically by 16%, 55%
                   and 49%, respectively
14                 • Second Quarter 2018 Adjusted EBITDA and non-GAAP
15                 EPS up 15% and 35%, respectively
                   • Raises Top and Bottom Line Guidance for Full Year 2018
16
17               Pasadena, CA - August 8, 2018 - Green Dot Corporation (NYSE:
                 GDOT) today reported financial results for the quarter ended June
18               30, 2018.
19
                 For the second quarter of 2018, Green Dot reported total operating
20               revenues of $258.3 million and GAAP net income and GAAP
21               diluted earnings per common share of $29.8 million and $0.55,
                 respectively. Green Dot also reported adjusted EBITDA1 and non-
22               GAAP diluted earnings per common share1 of $57.6 million and
23               $0.74, respectively.
24               Said Green Dot Founder and CEO, Steve Streit, “Our long term
25               strategic plan to be a ‘New Kind of Bank’ is yielding very
                 impressive organic results. By a New Kind of Bank, we mean a
26               bank that uses technology, ubiquitous digital and retail brick and
27               mortar distribution and large partnerships to acquire customers
28
                                      6
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 7 of 27 Page ID #:7



 1               instead of branches, and that generates revenue from increasing
 2
                 customer satisfaction, not from increasing customer penalty fees.
                 We’re very pleased with how we are executing both on our longer
 3               term corporate strategies and with our progress toward hitting our
 4               targets in the 2018 six step plan.”

 5               Emphasis added.
 6
           19.     During a conference call to discuss the Company’s financial and operating
 7
     results for the second fiscal quarter ended June 30, 2018 (“Q2 2018 Conf. Call”), Green
 8
     Dot’s CEO stated in relevant part:
 9
                 The question of whether BaaS is bigger depends on how our product
10               side continues to grow, and that's also been growing really, really
11               well. I mean we're experience growth with our -- hate to use the
                 word legacy because the products aren't legacy, they've been redone
12               many, many times. But that original part of the business, if you
13               will, selling cards and retail, and what not, that's really growing
                 well for us. And the direct deposit penetration and the usage on that
14               also continues to grow very, very well. So it's all growing, and that's
15               what's giving the kind of growth we've had. I mean for a company to
                 be at our size and having record-setting organic growth.
16
17               Emphasis added.

18         20.     On November 7, 2018, after market close, Green Dot issued a press release,
19   also attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the
20   Company’s financial and operating results for the third fiscal quarter and nine months
21   period ended September 30, 2018 (“Q3 2018 Press Release”). Therein, Green Dot stated
22   in relevant part:
23               Green Dot Reports Third Quarter 2018 Results
24                 • Achieves record-setting Q3 revenue
                   • Raises top and bottom line guidance again for full year 2018
25
26               Pasadena, CA - November 7, 2018 - Green Dot Corporation
                 (NYSE: GDOT) today reported financial results for the quarter
27               ended September 30, 2018.
28
                                      7
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 8 of 27 Page ID #:8



 1
 2
                 For the third quarter of 2018, Green Dot reported total operating
                 revenues of $230.6 million and GAAP net income and GAAP
 3               diluted earnings per common share of $4.6 million and $0.08,
 4               respectively. Green Dot also reported adjusted EBITDA1 and non-
                 GAAP diluted earnings per common share1 of $45.1 million and
 5               $0.59, respectively.
 6
                                              *      *     *
 7
 8               Said Green Dot Founder and CEO, Steve Streit, “As evidenced by
                 our double-digit year over year organic growth thus far in 2018, we
 9               believe Green Dot’s products and platform strategy is in the right
10               place at the right time. Furthermore, our expanding margins and
                 increasing profitability provides us the ability to incrementally invest
11               selectively in the many new business opportunities and platform
12               enhancements before us such that we can be best positioned to
                 deliver yet another year of double-digit top and bottom line growth
13               in 2019.”
14
                 Emphasis added.
15
16         21.     On February 20, 2019, after market close, Green Dot issued a press release,

17   also attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the

18   Company’s financial and operating results for the fourth fiscal quarter and fiscal year

19   ended December 31, 2018 (“FY 2018 Press Release”). Therein, Green Dot stated in

20   relevant part:

21               Green Dot Reports Fourth Quarter 2018 Results
                   • Fourth Quarter 2018 Total Operating Revenues, GAAP Net
22                 Income and GAAP Diluted EPS up Organically by 12%, 17%,
23                 and 13%, respectively
                   • Fourth Quarter Adjusted EBITDA and non-GAAP EPS up
24                 37% and 93%, respectively
25                 • Announces 2019 financial outlook with expectations for
                   100% organic double-digit top and bottom line growth rates
26                 at the midpoint of guidance ranges
27
28
                                      8
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
         Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 9 of 27 Page ID #:9



 1               Pasadena, CA - February 20, 2019 - Green Dot Corporation
 2
                 (NYSE: GDOT) today reported financial results for the quarter
                 ended December 31, 2018.
 3
 4               For the fourth quarter of 2018, Green Dot reported total operating
                 revenues of $237.8 million and GAAP net income and GAAP
 5               diluted earnings per common share of $14.3 million and $0.26,
 6               respectively. Green Dot also reported adjusted EBITDA1 and non-
                 GAAP diluted earnings per common share1 of $43.9 million and
 7               $0.56, respectively.
 8
                 Said Green Dot Founder and CEO, Steve Streit, “Green Dot’s
 9               products and platform model generated strong consolidated
10               organic growth in Q4 which capped another truly amazing year of
                 double-digit top and bottom line growth for our company. Both in
11               the quarter and the full year, Green Dot succeeded in growing topline
12               revenue, adjusted EBITDA and non-GAAP EPS, all well in excess
                 of original guidance, and once again expanded both Q4 and full year
13               operating and adjusted EBITDA margins, despite the continued
14               material investments we’ve made in our operating platform and our
                 future innovations roadmap.
15
16               Emphasis added.

17         22.     During a conference call to discuss the Company’s financial and operating
18   results for the fourth fiscal quarter and year ended December 31, 2018 (“FY 2018 Conf.
19   Call”), Green Dot’s CEO continued touting Green Dot’s strategy by emphasizing the
20   increasing success in penetrating its total addressable market (“TAM”). In relevant part:
21               Green Dot's long-term strategy is to create a unique sustainable and
22               highly valuable FinTech ecosystem that fuels the engine of
                 innovation for Green Dot and its many business partners, innovation
23               sells and it's our belief that continuing to focus our energy and
24               resources on our strategy to build the industry's most prolific
                 platform for FinTech innovation, BaaS, Banking-as-a-Service, will
25               help keep Green Dot vital and growing for many years to come.
26
                 A tangible illustration of this vitality is the increasing success we're
27               having in penetrating Green Dot's growing TAM. Our total
28
                                     9
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 10 of 27 Page ID #:10



 1               addressable market that we believe has expanded over the years to
 2
                 effectively represent the aggregate size of the domestic TAMs of all
                 of our BaaS partners. To that point, here is an illustration of the
 3               success we're having and increasingly penetrating that total
 4               addressable market. In 2016, we estimate that approximately 30
                 million customers used our products and services that year.
 5
 6                                           *     *     *

 7               In 2017, the customers we touch with products and services grew to
 8               around 35 million customers, as we added secured credit cards
                 SimplyPaid, Uber and Apple Pay Cash products. Then, in 2018, we
 9               served just over 50 million customers, who used a Green Dot
10               product or service as we added into it TaxHawk and other programs,
                 while BaaS partners who went live in prior years continue to see
11               broadening adoption. Because Green Dot started out as a monoline
12               prepaid Company with the legacy active card KPI that reflects only
                 that legacy card business, some might think that the active card KPI
13               is the sum total of our entire active customer base. But of course
14               nowadays our card programs are just one part of Green Dot's
                 diverse product suite and our actual customer base is much larger
15               than that.
16
                 Emphasis added.
17
18         23.     The statements in above paragraphs ¶16-22, were materially false and/or
19   misleading because they misrepresented and failed to disclose the following adverse
20   facts pertaining to the Company’s business, operations, and prospects, which were
21   known to Defendants or recklessly disregarded by them. Specifically, Defendants made
22   false and/or misleading statements and/or failed to disclose that: (1) Green Dot’s
23   strategy to attract “high-value” long-term customers was at the expense of “one and
24   done” customers; (2) Green Dot’s “one and done” customers represented a significant
25   source of revenues in its legacy segment; (3) consequently, Green Dot’s strategy was
26   self-sabotaging; and (4) as a result of the foregoing, Defendants’ statements about its
27   business and operations were materially false and misleading at all relevant times.
28
                                    10
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 11 of 27 Page ID #:11



 1                             THE TRUTH BEGINS TO EMERGE
 2         24.     During the FY 2018 conference call, Defendant Streit also began to reveal
 3   the truth, i.e. how Green Dot strategy was self-sabotaging. In relevant part:
 4               In our Account Services segment total revenue in that segment
                 increased by 11% to $200 million with 5.34 million quarterly active
 5
                 accounts up around 1% year-over-year. Our key metrics for the
 6               portfolio's health and vibrancy continue to be extremely strong.
                 Specifically, the number of active accounts receiving direct deposit
 7
                 grew by 10% year-over-year and purchase volume grew by very
 8               large 11% year-over-year to a new Q4 record of $6 billion.
 9
                 So how can our direct deposit and purchase volume metrics be so
10               strong and yet actives be up only 1%. The reason is that we are
11
                 somewhat a victim of our own success in converting more and
                 more of our quarterly active accounts to direct deposit active
12               accounts. Here's how the math works. An active account is defined
13
                 as a single card that has at least one customer generated transaction
                 in the quarter. So, for example, a customer who buys one card every
14               two weeks to say low their wages to the card and then pay bills, shop
15               online or whatever their purpose may be, that one customer would be
                 generating six active accounts in the quarter, but when that same
16               customer buys Just one card in the quarter, decides to enroll in direct
17               deposit and then keep same card in their wallet and uses it the same
                 way every two weeks to pay bills, shop online or whatever their
18               purpose may have been, that same customer is now generating
19               account of just one active account in the quarter.

20               To this point, of the major Green Dot Bank issued card portfolios.
21               The number of weekly active accounts grew around 8.5% on average
                 in the quarter as compared with a number of weekly active accounts
22               in last year's Q4. The reason is that more customers appear to be
23               increasingly using the card as their top of wallet card with
                 transactions occurring every week, whereas a short-term customer,
24               who doesn't use our card as their top of wallet card, will only use the
25               card occasionally, maybe once every few weeks, but not every week.

26               While the mix shift towards direct deposit and more engaged
27               customers is clearly better for profitability and growth. The lower

28
                                    11
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 12 of 27 Page ID #:12



 1               churn also means fewer accounts issued are short-term customers,
 2
                 which weighs down on unit sales and therefore the quarterly active
                 account metric.
 3
 4               Emphasis added.

 5         25.     On this news, the stock price declined from a close of $74.67 per share of
 6   Green Dot Class A common stock on February 20, 2019 to a close of $67.20 per share
 7   on February 21, 2019, a drop of approximately 10.00 percent.
 8         26.     On May 8, 2019, after market close, Green Dot issued a press release, also
 9   attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the Company’s
10   financial and operating results for the first fiscal quarter ended March 31, 2019 (“Q1
11   2019 Press Release”). Therein, Green Dot suddenly disclosed a large “investment in
12   growth for the purpose of aggressively marketing new products.” In relevant part:
13               Said Mark Shifke, Green Dot’s Chief Financial Officer, “We believe
14               now is the right time to accelerate investment in initiatives designed
                 to materially grow both the Products and Platform parts of our
15               business, creating the opportunity to achieve material incremental
16               growth into 2020 and beyond. To that end, we intend to invest an
                 incremental $60 million for the purpose of aggressively marketing
17               our new products that are set to launch later this year, and to advance
18               the development and deployment of our BaaS 3.0 and BaaS 4.0
                 technology platforms in order to meet the increasing demand for
19               these services and capitalize on the resulting revenue opportunities
20               sooner and more assuredly. We expect the incremental $60 million
                 investment could deliver over one million incremental active
21               accounts at the exit of 2019, which, at that number of incremental
22               active accounts, would be expected to deliver incremental lifetime
                 revenue of approximately $200 million to $300 million, at an
23               approximate average contribution margin of 50%. As a result of this
24               $60 million incremental investment, we are revising our 2019 full
                 year adjusted EBITDA and Non-GAAP EPS outlook.”
25
26         27.     During a conference call to discuss the Company’s financial and operating
27   results for the first fiscal quarter ended March 31, 2019 (“Q1 2019 Conf. Call”), Green
28
                                    12
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 13 of 27 Page ID #:13



 1   Dot’s CEO further disclosed the self-inflicted wounds caused by the Company’s
 2   strategy. In relevant part:
 3              At the same time, we are experiencing some erosion in the number
 4
                of legacy product line, non-direct deposit active accounts, primarily
                from our legacy brick and mortar retail channel and to a lesser
 5              degree from our RushCard and account now digital direct brands.
 6              Since 2016, when we first introduced our now popular cash back
                rewards cards, our risk controls, product design elements and
 7              marketing strategies have collectively been designed to attract
 8              high-value long-term customers sometimes at the expense of low
                value or what we call one and done customers.
 9

10              To help you size the revenue difference between the different active
                account types. A typical direct deposit account across all product
11              lines generates around three times the amount of revenue as an
12              average non-direct deposit active account, while these legacy non-
                direct deposit customers and especially the non reloading one and
13              done customers that are within that segment are not our best
14              customers by a long shot, those accounts still generate revenue for
                us at a better than average contribution margin.
15
16              So while the decline in this low value active component isn’t in and
                of itself, a long-term strategic problem. It is a short-term headwind to
17              overall segment revenue, since revenue is revenue and declining
18              actives in any segment means less revenue. Our belief is that our
                new Gen Z targeted products as referenced in step one of our Six
19              Step Plan and that are on track to launch in the second half of this
20              year, along with the new and dramatically more compelling value
                proposition of these new products, will help increase the number of
21              active accounts acquired from our legacy retail and digital direct
22              acquisition channels in an amount sufficient to overcome these
                active card declines.
23
24              But if left uncorrected, we would worry that a continued long-term
                decline in these legacy non-direct deposit active accounts could pose
25              a headwind to our overall Account Services segment financial plan,
26              although, as you can tell from our Q1 results, this factor didn’t
                appear to impact results in a material way after that point. We do
27              however expect a lower number of legacy non-direct deposit actives
28
                                     13
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 14 of 27 Page ID #:14



 1               to have an impact in Q2, so something for us to watch for sure as we
 2
                 seek to improve this trend when we launch our new and more
                 compelling products in the second half.
 3
 4               Emphasis added.

 5         28.     On this news, the stock price declined from a close of $63.27 per share of
 6   Green Dot Class A common stock on May 8, 2019 to a close of $46.56 per share on
 7   May 9, 2019, a drop of approximately 26.41 percent.
 8         29.     On August 7, 2019, after market close, Green Dot issued a press release,
 9   also attached as exhibit 99.1 to the Form 8-K filed with the SEC announcing the
10   Company’s financial and operating results for the second fiscal quarter and six months
11   period ended June 30, 2019 (“Q2 2019 Press Release”). Therein, Green Dot disclosed
12   additional problems with the legacy products and reduced its fiscal year outlook, stating
13   in relevant part:
14               Said Mark Shifke, Green Dot’s Chief Financial Officer, “On a year-
15               over-year basis, we experienced an accelerated loss of unit sales in
                 our prepaid product lines, resulting in lower active accounts from
16               both non-reloading customers and cash reloading customers. We
17               expect the trend of lower active accounts to continue into Q3, before
                 starting to moderate in Q4. We believe the launch of our new
18               branded products and certain BaaS programs that are expected to
19               ramp over time will lead us back to active account and associated
                 revenue growth in 2020. Based on the lower number of active
20               accounts at the end of Q2, our expectations for prepaid unit sales
21               through the end of the year, and that our new product launched only
                 one week ago, we now believe there is insufficient time remaining in
22               the year for the revenue generated from the issuance of our new
23               product to overcome the loss of revenue resulting from the lower
                 number of active accounts in our legacy prepaid product line. As
24               such, we are readjusting our expectations for the remainder of this
25               year.”

26                                           *     *      *
27
28
                                     14
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 15 of 27 Page ID #:15



 1               Total Non-GAAP Operating Revenues
 2
                   • Green Dot now expects its full year non-GAAP total operating
                   revenues2 to be between $1.060 billion and $1.080 billion,
 3                 representing 5% year-over-year increase at the mid-point, versus
 4                 its previous guidance of $1.114 billion to $1.134 billion.
                   • For Q3, Green Dot expects non-GAAP total operating revenues2
 5                 to be between $225 million and $230 million.
 6
                 Adjusted EBITDA
 7                 • Green Dot now expects its full year adjusted EBITDA2 to be
 8                 between $240 million and $244 million, representing a 12% year-
                   over-year decline at the mid-point, versus its previous guidance of
 9                 $255 million to $261 million.
10                 • For Q3, Green Dot expects adjusted EBITDA2 to be between
                   $12 million and $14 million. This guidance includes a majority of
11                 the $60 million incremental marketing and technology
12                 investments we allocated during the second half of 2019.

13               Non-GAAP EPS2
14                 • Green Dot now expects its full year non-GAAP EPS2 to be
                   between $2.71 and $2.77, representing a 17% year-over-year
15                 decline at the mid-point, versus its previous guidance range of
16                 $2.82 to $2.91.
                   • For Q3, Green Dot expects non-GAAP EPS2 to be
17                 approximately $0.02.
18
                 Footnotes omitted, emphasis added.
19
20         30.     During a conference call to discuss the Company’s financial and operating
21   results for the second fiscal quarter ended June 30, 2019 (“Q2 2019 Conf. Call”), Green
22   Dot’s CEO stated in relevant part:
23               While Mark will share more context around our financial
                 performance and guidance during his section of the call, I want to
24               address upfront that we're lowering full year guidance. While
25               disappointing and unfortunate, it is necessary as a result of an
                 acceleration in declining unit sales in our legacy prepaid card
26               product line combined with a later than expected launch of our new
27               and limited product and a large BaaS program that together make it
28
                                    15
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 16 of 27 Page ID #:16



 1               now unrealistic for us to achieve the growth we had attended in the
 2
                 second half.

 3               We believe the underlying reasons are contained to only our legacy
 4               prepaid business line and are likely to impact only this year's revenue
                 growth trajectory as expected performance of our new products and
 5               our BaaS programs should help us return to healthy growth rates
 6               again next year. So now let's get into the numbers.

 7               Green Dot's products and platform model generated Q2 consolidated
 8               non-GAAP total operating revenues of $265 million, a 5% year-
                 over-year increase. The largest drivers of the growth were our BaaS
 9               Platform product line and from growth in our processing and
10               settlement segment. However, our Account Services segment
                 underperformed our expectations in the quarter and the first half
11               in general, due primarily to a decline in our legacy non[-]direct
12               deposit active accounts, which we identified as a potential
                 headwind on our last call. These declines continued and
13               accelerated in Q2, resulting in lower than anticipated prepaid unit
14               sales that has caused a material reduction in active prepaid
                 accounts.
15
16               Emphasis added.

17         31.     On this news, the stock price declined from a close of $47.26 per share of
18   Green Dot Class A common stock on August 7, 2019 to a close of $27.42 per share on
19   August 8, 2019, a drop of approximately 41.98 percent.
20         32.     On November 7, 2019, after market close, Green Dot released its financial
21   and operating results for the third fiscal quarter and nine months period ended
22   September 30, 2019. During the conference call to discuss the results (“Q3 2019 Conf.
23   Call”), Green Dot’s CEO revealed that the continuing year-over-year decline of
24   accounts in its active consumer business approximated 620,000 and were mostly “one-
25   time use accounts.” Defendant Shifke added that while they were iterating the full year
26   guidance, they expected Green Dot’s financial results to be at the lower end of it.
27         33.     On this news, the stock price declined from a close of $29.95 per share of
28
                                    16
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 17 of 27 Page ID #:17



 1   Green Dot Class A common stock on November 7, 2019 to a close of $24.54 per share
 2   on November 8, 2019, a drop of approximately 18.06 percent.
 3                      LOSS CAUSATION AND ECONOMIC LOSS
 4         34.    During the Class Period, as detailed herein, Defendants engaged in a
 5   scheme to deceive the market and a course of conduct that artificially inflated the
 6   Company's stock price and operated as a fraud or deceit on acquirers of the Company's
 7   securities. As detailed above, when the truth about Green Dot’s misconduct and its lack
 8   of operational and financial controls was revealed, the value of the Company's securities
 9   declined precipitously as the prior artificial inflation no longer propped up its stock
10   price. The decline in Green Dot’s share price was a direct result of the nature and extent
11   of Defendants' fraud finally being revealed to investors and the market. The timing and
12   magnitude of the common stock price decline negates any inference that the loss
13   suffered by Plaintiff and other members of the Class was caused by changed market
14   conditions, macroeconomic or industry factors or Company-specific facts unrelated to
15   the Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by
16   Plaintiff and other Class members was a direct result of Defendants' fraudulent scheme
17   to artificially inflate the Company's stock price and the subsequent significant decline in
18   the value of the Company's share, price when Defendants' prior misrepresentations and
19   other fraudulent conduct was revealed.
20         35.    At all relevant times, Defendants' materially false and misleading
21   statements or omissions alleged herein directly or proximately caused the damages
22   suffered by the Plaintiff and other Class members. The statements were materially false
23   and misleading through their failure to disclose a true and accurate picture of Green
24   Dot’s business, operations and financial condition, as alleged herein. Throughout the
25   Class Period, Defendants publicly issued materially false and misleading statements and
26   omitted material facts necessary to make Defendants' statements not false or misleading,
27   causing Green Dot’s securities to be artificially inflated. Plaintiff and other Class
28
                                    17
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 18 of 27 Page ID #:18



 1   members purchased Green Dot’s securities at those artificially inflated prices, causing
 2   them to suffer the damages complained of herein.
 3             SCIENTER ALLEGATIONS IN SUPPORT OF EXCHANGE ACT
 4                                        VIOLATIONS
 5         36.     Collectively, the following factual allegations strongly support an inference
 6   of scienter on the part of Defendants. Further, Defendants’ actions, intentions, and
 7   deliberately reckless conduct are imputed to the Company as a matter of law. Because
 8   of their key roles in the Company, the Individual Defendants caused Green Dot to act in
 9   the manner it did and perpetuate the material misrepresentations and omissions it made
10   throughout the Class Period. Defendants acted with the requisite intent to establish
11   liability under the Exchange Act. Their conduct with respect to Green Dot’s statements
12   was intentionally misleading and/or reckless with regard to the risk of investors being
13   misled.
14         37.     For the reasons stated above, the factual allegations strongly support an
15   inference of scienter on the part of Defendants.
16               PRESUMPTION OF RELIANCE; FRAUD-ON-THE-MARKET
17         38.     At all relevant times, the market for Green Dot securities was an efficient
18   market for the following reasons, among others:
19                 a) Green Dot securities met the requirements for listing, and were listed
20                    and actively traded on the NYSE, a highly efficient market;
21                 b) During the Class Period, Green Dot securities were actively traded,
22                    demonstrating a strong presumption of an efficient market;
23                 c) As a regulated issuer, Green Dot filed with the SEC periodic public
24                    reports during the Class Period;
25                 d) Green Dot regularly communicated with public investors via established
26                    market communication mechanisms;
27                 e) Green Dot was followed by securities analysts employed by major
28
                                      18
               COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 19 of 27 Page ID #:19



 1                   brokerage firms who wrote reports that were distributed to the sales
 2                   force and certain customers of brokerage firms during the Class Period.
 3                   Each of these reports was publicly available and entered the public
 4                   marketplace; and
 5                f) Unexpected material news about Green Dot was rapidly reflected in and
 6                   incorporated into the Company's stock price during the Class Period.
 7         39.    As a result of the foregoing, the market for Green Dot securities promptly
 8   digested current information regarding Green Dot from all publicly available sources
 9   and reflected such information in Green Dot’s stock price. Under these circumstances,
10   all purchasers of Green Dot securities during the Class Period suffered similar injury
11   through their purchase of Green Dot’s securities at artificially inflated prices, and a
12   presumption of reliance applies.
13         40.    Alternatively, reliance need not be proven in this action because the action
14   involves omissions and deficient disclosures. Positive proof of reliance is not a
15   prerequisite to recovery pursuant to ruling of the United States Supreme Court in
16   Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972). All that is
17   necessary is that the facts withheld be material in the sense that a reasonable investor
18   might have considered the omitted information important in deciding whether to
19   purchase or sell the subject security. Here, the facts withheld are material because an
20   investor would have considered the Company’s true net losses and adequacy of internal
21   controls over financial reporting when deciding whether to purchase and/or sell stock in
22   Green Dot.
23         NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION
24                                          DOCTRINE
25         41.    The statutory safe harbor provided for forward-looking statements under
26   certain circumstances does not apply to any of the material misrepresentations and
27   omissions alleged in this Complaint.
28
                                    19
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 20 of 27 Page ID #:20



 1         42.   To the extent certain of the statements alleged to be misleading or
 2   inaccurate may be characterized as forward looking, they were not identified as
 3   “forward-looking statements” when made and there were no meaningful cautionary
 4   statements identifying important factors that could cause actual results to differ
 5   materially from those in the purportedly forward-looking statements.
 6         43.   Defendants are also liable for any false or misleading “forward-looking
 7   statements” pleaded because, at the time each “forward-looking statement” was made,
 8   the speaker knew the “forward-looking statement” was false or misleading and the
 9   “forward-looking statement” was authorized and/or approved by an executive officer of
10   Green Dot who knew that the “forward-looking statement” was false. Alternatively,
11   none of the historic or present-tense statements made by the defendants were
12   assumptions underlying or relating to any plan, projection, or statement of future
13   economic performance, as they were not stated to be such assumptions underlying or
14   relating to any projection or statement of future economic performance when made, nor
15   were any of the projections or forecasts made by the defendants expressly related to or
16   stated to be dependent on those historic or present-tense statements when made.
17                            CLASS ACTION ALLEGATIONS
18         44.   Plaintiff brings this action on behalf of all individuals and entities who
19   purchased or otherwise acquired Green Dot securities on the public market during the
20   Class Period, and were damaged, excluding the Company, the defendants and each of
21   their immediate family members, legal representatives, heirs, successors or assigns, and
22   any entity in which any of the defendants have or had a controlling interest (the
23   “Class”).
24         45.   The members of the Class are so numerous that joinder of all members is
25   impracticable. Throughout the Class Period, Green Dot securities were actively traded
26   on the New York Stock Exchange. While the exact number of Class members is
27   unknown to Plaintiff at this time and can be ascertained only through appropriate
28
                                    20
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 21 of 27 Page ID #:21



 1   discovery, Plaintiff believes that there are hundreds or thousands of members in the
 2   proposed Class. Record owners and other members of the Class may be identified from
 3   records maintained by Green Dot or its transfer agent and may be notified of the
 4   pendency of this action by mail, using the form of notice similar to that customarily
 5   used in securities class actions. As of October 31, 2019, Green Dot had 51,496,511
 6   outstanding shares of Class A common stock outstanding. Upon information and belief,
 7   these shares are held by thousands if not millions of individuals located geographically
 8   throughout the country and possibly the world. Joinder would be highly impracticable.
 9         46.    Plaintiff’s claims are typical of the claims of the members of the Class as
10   all members of the Class are similarly affected by the defendants’ respective wrongful
11   conduct in violation of the federal laws complained of herein.
12         47.    Plaintiff has and will continue to fairly and adequately protect the interests
13   of the members of the Class and have retained counsel competent and experienced in
14   class and securities litigation. Plaintiff has no interests antagonistic to or in conflict with
15   those of the Class.
16         48.    Common questions of law and fact exist as to all members of the Class and
17   predominate over any questions solely affecting individual members of the Class.
18   Among the questions of law and fact common to the Class are:
19                a) whether the federal securities laws were violated by the defendants’
20                    respective acts as alleged herein;
21                b) whether the defendants acted knowingly or with deliberate recklessness
22                    in issuing false and misleading financial statements;
23                c) whether the price of Green Dot securities during the Class Period was
24                    artificially inflated because of the defendants’ conduct complained of
25                    herein; and
26                d) whether the members of the Class have sustained damages and, if so,
27                    what is the proper measure of damages.
28
                                     21
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 22 of 27 Page ID #:22



 1          49.    A class action is superior to all other available methods for the fair and
 2   efficient adjudication of this controversy since joinder of all members is impracticable.
 3   Furthermore, as the damages suffered by individual Class members may be relatively
 4   small, the expense and burden of individual litigation make it impossible for members
 5   of the Class to individually redress the wrongs done to them. There will be no difficulty
 6   in the management of this action as a class action.
 7                                           COUNT I
 8                Violation of Section 10(b) and Rule 10b-5 Against All Defendants
 9          50.    Plaintiff repeats and realleges each and every allegation contained above as
10   if fully set forth herein.
11          51.    During the Class Period, Defendants carried out a plan, scheme and course
12   of conduct which was intended to and, throughout the Class Period, did: (1) deceive the
13   investing public, including Plaintiff and other Class members, as alleged herein; and (2)
14   cause Plaintiff and other members of the Class to purchase Green Dot securities at
15   artificially inflated prices. In furtherance of this unlawful scheme, plan and course of
16   conduct, each of the Defendants took the actions set forth herein.
17          52.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b)
18   made untrue statements of material fact and/or omitted to state material facts necessary
19   to make the statements not misleading; and (c) engaged in acts, practices, and a course
20   of business that operated as a fraud and deceit upon the purchasers of the Company’s
21   securities in an effort to maintain artificially high market prices for Green Dot securities
22   in violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated
23   thereunder. All Defendants are sued either as primary participants in the wrongful and
24   illegal conduct charged herein or as controlling persons as alleged below.
25          53.    Defendants, individually and in concert, directly and indirectly, by the use,
26   means or instrumentalities of interstate commerce and/or of the mails, engaged and
27   participated in a continuous course of conduct to conceal adverse material information
28
                                     22
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 23 of 27 Page ID #:23



 1   about the business, operations and future prospects of Green Dot as specified herein.
 2         54.    These Defendants employed devices, schemes, and artifices to defraud
 3   while in possession of material adverse non-public information, and engaged in acts,
 4   practices, and a course of conduct as alleged herein in an effort to assure investors of
 5   Green Dot’s value and performance and continued substantial growth, which included
 6   the making of, or participation in the making of, untrue statements of material facts and
 7   omitting to state material facts necessary in order to make the statements made about
 8   Green Dot and its business operations and future prospects in the light of the
 9   circumstances under which they were made, not misleading, as set forth more
10   particularly herein, and engaged in transactions, practices and a course of business that
11   operated as a fraud and deceit upon the purchasers of Green Dot securities during the
12   Class Period.
13         55.    Individual Defendants’ primary liability, and controlling person liability,
14   arises from the following facts: (1) Individual Defendants were high-level executives,
15   directors, and/or agents at the Company during the Class Period and members of the
16   Company’s management team or had control thereof; (2) each Individual Defendant, by
17   virtue of his responsibilities and activities as a senior officer and/or director of the
18   Company, was privy to and participated in the creation, development and reporting of
19   the Company’s financial condition; (3) each Individual Defendant enjoyed significant
20   personal contact and familiarity with the other Individual Defendant and was advised of
21   and had access to other members of the Company’s management team, internal reports
22   and other data and information about the Company’s finances, operations, and sales at
23   all relevant times; and (4) each Individual Defendant was aware of the Company’s
24   dissemination of information to the investing public which they knew or recklessly
25   disregarded was materially false and misleading.
26         56.    Defendants had actual knowledge of the misrepresentations and omissions
27   of material facts set forth herein, or acted with reckless disregard for the truth in that
28
                                    23
             COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 24 of 27 Page ID #:24



 1   they failed to ascertain and to disclose such facts, even though such facts were available
 2   to them. Such Defendants’ material misrepresentations and/or omissions were done
 3   knowingly or recklessly and for the purpose and effect of concealing Green Dot’s
 4   operating condition and future business prospects from the investing public and
 5   supporting the artificially inflated price of its securities. As demonstrated by
 6   Defendants’ overstatements and misstatements of the Company’s financial condition
 7   throughout the Class Period, Defendants, if they did not have actual knowledge of the
 8   misrepresentations and omissions alleged, were reckless in failing to obtain such
 9   knowledge by deliberately refraining from taking those steps necessary to discover
10   whether those statements were false or misleading.
11         57.    As a result of the dissemination of the materially false and misleading
12   information and failure to disclose material facts, as set forth above, the market price of
13   Green Dot’s securities was artificially inflated during the Class Period. In ignorance of
14   the fact that market prices of Green Dot’s publicly-traded securities were artificially
15   inflated, and relying directly or indirectly on the false and misleading statements made
16   by Defendants, or upon the integrity of the market in which the common stock trades,
17   and/or on the absence of material adverse information that was known to or recklessly
18   disregarded by Defendants but not disclosed in public statements by Defendants during
19   the Class Period, Plaintiff and the other members of the Class acquired Green Dot’s
20   securities during the Class Period at artificially high prices and were or will be damaged
21   thereby.
22         58.    At the time of said misrepresentations and omissions, Plaintiff and other
23   members of the Class were ignorant of their falsity, and believed them to be true. Had
24   Plaintiff and the other members of the Class and the marketplace known the truth
25   regarding Green Dot’s financial results, which was not disclosed by Defendants,
26   Plaintiff and other members of the Class would not have purchased or otherwise
27   acquired their Green Dot securities, or, if they had acquired such securities during the
28
                                       24
                COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 25 of 27 Page ID #:25



 1   Class Period, they would not have done so at the artificially inflated prices that they
 2   paid.
 3           59.   By virtue of the foregoing, Defendants have violated Section 10(b) of the
 4   Exchange Act, and Rule 10b-5 promulgated thereunder.
 5           60.   As a direct and proximate result of Defendants’ wrongful conduct, Lead
 6   Plaintiff and the other members of the Class suffered damages in connection with their
 7   respective purchases and sales of the Company’s securities during the Class Period.
 8           61.   This action was filed within two years of discovery of the fraud and within
 9   five years of each plaintiff’s purchases of securities giving rise to the cause of action.
10                                           COUNT II
11             The Individual Defendants Violated Section 20(a) of the Exchange Act
12           62.   Plaintiff repeats and realleges each and every allegation contained above as
13   if fully set forth herein.
14           63.   The Individual Defendants acted as controlling persons of Green Dot
15   within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
16   their high-level positions, agency, ownership and contractual rights, and participation in
17   and/or awareness of the Company’s operations and/or intimate knowledge of the false
18   financial statements filed by the Company with the SEC and disseminated to the
19   investing public, the Individual Defendants had the power to influence and control, and
20   did influence and control, directly or indirectly, the decision-making of the Company,
21   including the content and dissemination of the various statements that Plaintiff contends
22   are false and misleading. The Individual Defendants were provided with or had
23   unlimited access to copies of the Company’s reports, press releases, public filings and
24   other statements alleged by Plaintiff to have been misleading prior to and/or shortly
25   after these statements were issued and had the ability to prevent the issuance of the
26   statements or to cause the statements to be corrected.
27           64.   In particular, each of these Defendants had direct and supervisory
28
                                      25
               COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
        Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 26 of 27 Page ID #:26



 1   involvement in the day-to-day operations of the Company and, therefore, is presumed to
 2   have had the power to control or influence the particular transactions giving rise to the
 3   securities violations as alleged herein, and exercised the same.
 4         65.    As set forth above, Green Dot and the Individual Defendants each violated
 5   Section 10(b), and Rule 10b-5 promulgated thereunder, by their acts and omissions as
 6   alleged in this Complaint.
 7         66.    By virtue of their positions as controlling persons, the Individual
 8   Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and
 9   proximate result of Defendants’ wrongful conduct, Plaintiff and other members of the
10   Class suffered damages in connection with their purchases of the Company’s securities
11   during the Class Period.
12         67.    This action was filed within two years of discovery of the fraud and within
13   five years of each Plaintiff’s purchases of securities giving rise to the cause of action.
14                                     PRAYER FOR RELIEF
15         68.    WHEREFORE, Plaintiff prays for relief and judgment as follows:
16                   a) Determining that this action is a proper class action, certifying
17                       Plaintiff as class representative under Federal Rule of Civil
18                       Procedure 23 and Plaintiff’s counsel as class counsel;
19                   b) Awarding compensatory damages in favor of Plaintiff and the other
20                       members of the Class against all Defendants, jointly and severally,
21                       for all damages sustained as a result of the defendants’ wrongdoing,
22                       in an amount to be proven at trial, including interest thereon;
23                   c) Awarding Plaintiff and the Class their reasonable costs and expenses
24                       incurred in this action, including counsel fees and expert fees;
25                   d) Granting extraordinary equitable and/or injunctive relief as permitted
26                       by law; and
27                   e) Such other and further relief as the Court may deem just and proper.
28
                                     26
              COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
       Case 2:19-cv-10701 Document 1 Filed 12/18/19 Page 27 of 27 Page ID #:27



 1                               JURY TRIAL DEMANDED
 2        Plaintiff hereby demands a jury trial.
 3   DATED: December 18, 2019              Respectfully submitted,
 4                                         LEVI & KORSINSKY, LLP
 5                                         By: /s/ Rosanne L. Mah
                                           Rosanne L. Mah
 6
                                           388 Market Street, Suite 1300
 7                                         San Francisco, California 94111
                                           Telephone: (415) 373-1671
 8
                                           Facsimile: (415) 484-1294
 9
                                           Eduard Korsinsky (to be admitted pro hac vice)
10
                                           55 Broadway, 10th Floor
11                                         New York, NY 10006
                                           Telephone: (212) 363-7500
12
                                           Facsimile: (212) 363-7171
13
                                           Counsel for Individual and Representative
14
                                           Plaintiff Esteban Koffsmon and Proposed Lead
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   27
            COMPLAINT FOR VIOLATION OF FEDERAL SECURITIES LAW
